Citation Nr: 1146743	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  09-30 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis (also claimed as lumbar bulging disc and lumbar muscle spasm).

2.  Entitlement to service connection for left knee osteoarthritis (also claimed as a left knee medial meniscus tear).

3.  Entitlement to service connection for an alcohol-induced mood disorder.

4.  Entitlement to service connection for retinitis of the right eye.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975, and from February 2003 to May 2003.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

First, following the April 2010 certification of the appeal to the Board, additional medical evidence was added to the claims file.  In response, the Board sent the Veteran a letter in asking whether the Veteran is waiving his right to have the RO initially consider this additional evidence.  In a May 2011 letter, the Veteran responded that he wanted his appeal remanded back to the RO for a review of the new evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2011); see Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).  Therefore, the Board is remanding the Veteran's appeal for the RO to initially consider this additional medical evidence.

Second, since the case is already being remanded, the claims file currently contains several documents that require translations from Spanish to English, including the new evidence that was submitted following the Board certification.  Upon Remand, this evidence should be translated.


Accordingly, the case is REMANDED for the following actions:

1.  Translate the Spanish documents contained in the claims file into English.  These documents are currently tabbed with yellow post-its.

2.  Readjudicate the Veteran's claims, in light of the additional evidence the Veteran submitted following the April 2010 Board certification.  If, after considering this additional evidence, his claims are not granted to his satisfaction, send the Veteran a Supplemental Statement of the Case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


